Citation Nr: 0126186	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  96-46 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for status post fracture of 
the right radial head, claimed as secondary to service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Washington, D.C. RO, which denied, in part, service 
connection for status post fracture of the right radial head.

Additionally, the Board notes that the veteran requested a 
Board hearing on the October 1996 substantive appeal.  
However, the hearing notice sent in August 2001 was returned 
undeliverable.  The Board attempted to contact the veteran in 
October 2001 to clarify her current address and to determine 
whether she still desires a Board hearing, but was 
unsuccessful.  The VA's duty to assist the veteran is not a 
one way street; the veteran also has an obligation to assist 
in the adjudication of her claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Likewise, the Board notes that 
"in the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Therefore, as the Board has 
unsuccessfully attempted to contact the veteran to schedule a 
hearing, this case is ready for adjudication on the merits.

Furthermore, an August 1998 rating decision granted a 100 
percent rating for schizophrenia, effective August 1995.  
Since 100 percent is the maximum schedular rating available, 
this constitutes a full grant of that benefit, and the 
increased rating claim is no longer for appellate 
consideration.  See Thomas v. Brown, 9 Vet. App. 269, 270 
(1996).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  A July 1995 Washington, D.C. VA Medical Center report 
states the veteran fractured her right radial head after 
falling from a bicycle.


CONCLUSION OF LAW

The veteran's status post fracture of the right radial head 
is not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no subjective complaints or 
objective findings of a right fractured radial head.

In July 1995, the veteran was admitted to the Washington, 
D.C. VA Medical Center following a fracture of the right 
radial head after the veteran fell from a bicycle.  The 
veteran underwent an operation and the right radial head was 
excised.  Follow-up treatment records, dated August 1995, 
show the veteran had complaints of decreased range of motion.  
The examiner diagnosed the veteran with "post-interosseus 
nerve palsy partial denervation."

In the veteran's October 1996 Notice of Disagreement, the 
veteran claimed she fractured her right radial head after she 
jumped out of a three-story window as a result of her 
psychiatric disability.  Likewise, in the Informal Hearing 
Presentation, dated October 2001, the veteran's 
representative stated the veteran fractured her right arm as 
a result of jumping through a third story window during a 
psychotic episode.  The veteran's representative further 
stated that the veteran told the physician it was the result 
of a bicycle accident because she was embarrassed.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the October 
1996 Statement of the Case and August 1998 Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the information and evidence necessary to substantiate the 
claim.

The veteran contends that she her right fractured radial head 
was secondary to her service-connected schizophrenia.  
Regulations provide that service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

There is no credible objective evidence to prove that the 
veteran sustained a fractured right radial head as a result 
of a psychotic episode.  The medical evidence shows that the 
veteran fractured her right radial head during a bicycle 
accident.  Despite the veteran's claims that she jumped out 
of a three-story window, there is no credible evidence to 
support this assertion.  The medical evidence from the time 
of the injury gave no indication that the injury was incurred 
by anything other than a fall from a bicycle.  The Board does 
not find her statements as to the manner in which the injury 
was sustained to be credible.  These statements have been 
made for the purpose of obtaining benefits and are not 
supported by any objective independent evidence.  The Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine does not apply, 
and service connection is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990). 


ORDER

Entitlement to service connection for status post fracture of 
the right radial head, claimed as secondary to service-
connected schizophrenia, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

